DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on June 8, 2022 is acknowledged. The traversal appears to be on the ground(s) that some claims are generic to more than one species. This is not found a persuasive grounds for traversing the restriction because there is no requirement that claims cannot be generic to more than one species, rather restriction between species is proper where the species are independent or distinct. See MPEP 806.04. For the reasons set forth in the restriction requirement, the identified species are independent and distinct. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the epitaxial structure comprises … and at least one via.” This language implies that the via itself is a part of the epitaxial structure rather than a structure formed within the epitaxial structure as appears to be the case in the application. As such it is unclear as to the nature of the via within the device. Is it an epitaxial structure as claimed, or is it merely a via formed through the epitaxial structure as shown? Under the broadest reasonable interpretation in view of the specification and drawings the limitation will be interpreted as claiming the via as a separate structure within the epitaxial structure. Claims 3-4 are rejected due to their dependence from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuele et al. (U.S. Pub. No. 2019/0319015 A1).
Regarding claim 1, Schuele discloses a micro light emitting diode, comprising:
an epitaxial structure (FIG. 11: 1102/1106/1110, see paragraph 0078), having a surface (FIG. 11C: top surface);
a first electrode disposed on the surface of the epitaxial structure (FIG. 11: 1120, see paragraph 0079); and
a second electrode, disposed on the surface of the epitaxial structure (FIG. 11: 1126b, see paragraph 0079), wherein the second electrode is symmetrically disposed with respect to a geometric center of the epitaxial structure (FIG. 11A: 1126 symmetrically surrounds 1120).
Regarding claim 2,  Schuele discloses the epitaxial structure comprises a first-type semiconductor layer (FIG. 11: 1102), a light emitting layer (FIG. 11: 1106), a second-type semiconductor layer (FIG. 11: 1110), and at least one via (FIG. 11D: 1118, see paragraph 0079), the light emitting layer is located between the first-type semiconductor layer and the second-type semiconductor layer (FIG. 11: 1106 between 1102 and 1110), the at least one via extends from the second-type semiconductor layer to the first-type semiconductor layer (FIG. 11C/11D: 1118 extends from 112b above 1110 to contact 1102), and
the micro light emitting diode further comprises:
an insulating layer, disposed on the second-type semiconductor layer together with the first electrode (FIG. 11: 1114, see paragraph 0079), wherein the insulating layer extends to cover an inner wall of the at least one via (FIG. 11: 1114 extends along sidewalls of 1118); and
a conductive material, filling the at least one via, located between the second electrode and the insulating layer (FIG. 11: 1126a, see paragraph 0079).
Regarding claim 4, Schuele discloses the at least one via comprises two vias located at two opposite sides of the first electrode and the two vias are symmetrically disposed with respect to the geometric center of the epitaxial structure (FIG. 11A shows left/right or top/bottom via pairs that satisfy the limitation).
Regarding claim 5, Schuele discloses, in a top via, an area of the second electrode is greater than an area of the first electrode (FIG. 11A: area of 1126 greater than 1120, see also paragraph 0127).
Regarding claim 6, Schuele discloses the second electrode is point-symmetric with respect to the geometric center of the epitaxial structure (FIG. 11A: 1126 is point symmetric as a ring around the geometric center of 1120).
Regarding claim 9, Schuele discloses the first electrode is symmetrically disposed with respect to the geometric center of the epitaxial structure (FIG. 11A: center of 1120 corresponds with the center of the device).
Regarding claim 15, Schuele discloses a width of the second electrode is smaller than a distance between the second electrode and the first electrode (FIG. 11: width of 1126 is smaller than the distance between 1126 and 1120). 
Regarding claim 25, Schuele discloses a micro light emitting diode, comprising:
an epitaxial structure (FIG. 11: 1102/1106/1110, see paragraph 0078), having a surface (FIG. 11C: top surface);
a first electrode disposed on the surface of the epitaxial structure (FIG. 11: 1120, see paragraph 0079); and
a second electrode, disposed on the surface of the epitaxial structure (FIG. 11: 1126b, see paragraph 0079), wherein the second electrode is located outside the first electrode (FIG. 11: 1126 outside of 1120), and the second electrode is symmetrically disposed with respect to a geometric center of the epitaxial structure (FIG. 11A: 1126 symmetrically surrounds 1120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele et al. (U.S. Pub. No. 2019/0319015 A1).
Regarding claim 3, Schuele discloses, in a top view, an area of the at least one via is smaller than an area of the second electrode (FIG. 11A: area of individual via is completely within the area of 1126). This corresponds to a ratio of less than 1.
Schuele does not explicitly disclose a ratio of areas is smaller than or equal to 0.5. However, this claimed range lies inside the range of less than 1 taught by Schuele. It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings of Schuele to arrive at the claimed limitation because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claim 17, Schuele discloses an interval distance is provided between the second electrode and a surrounding surface of the epitaxial structure (FIG. 11: portions of the structure outside of 1126). Schuele does not explicitly disclose the distance is smaller than or equal to 5 microns and is greater than or equal to 0.5 microns .However, Schuele does disclose values for the entire extent of the epitaxial structure of between 150 and 1000 microns (see paragraph 0010), and this value influences the measure of the interval distance outside of the electrode. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the cross-sectional width of the device, and consequently the interval distance, and arrive at the claim 17 limitations. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Schuele does not explicitly disclose a ratio of a side length of the second electrode to a total side length of the epitaxial structure is greater than or equal to 0.2, and a ratio of an area of the second electrode to a total surface area of the epitaxial structure is greater than or equal to 0.2 and smaller than or equal to 0.8. However, these measures are resultant from the dimensions selected for the length/width of the device, and the length/width of the second electrode. As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the dimensions and arrive at the claim 18 limitations. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele et al. (U.S. Pub. No. 2019/0319015 A1) in view of Kishimoto (U.S. Pub. No. 2022/0029059 A1).
Regarding claim 7, Schuele discloses a minimum gap is provided between the second electrode and the first electrode (FIG. 11: the gap between 1120 and 1126 is present and can be interpreted as a "minimum" gap as it defines the minimum distance between 1120 and 1126).
Schuele is silent in regards to greater than or equal to 0.5 microns and smaller than or equal to 10 microns.
Kishimoto discloses a gap of between 0.5 microns and 15 microns (FIG. 16, see paragraph 0222). This disclosed range overlaps Applicant’s claimed range of between 0.5 and 10 micron. It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings of Kishimoto to form the device such that the gap satisfies the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claim 8, Schuele discloses the first electrode has a first maximum width and the second electrode has a second maximum width (FIG. 11: the widths of 1120 and 1126 have a fixed value within the embodiment that can be interpreted as maximum widths as once the width is fixed it does not increase).
Schuele does not explicitly disclose the second maximum width is smaller than or equal to the first maximum width. Thus, Schuele differs from the claimed invention only in the relative size/proportion of the first width to the second width. Kishimoto discloses the second maximum width is smaller than the first maximum width (FIG. 1: 31 wider than 32), thus demonstrating that it is known in the prior art to select the size/proportions of the electrodes such that the device satisfies the claimed relationship. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply modify Schuele such that it incorporates the proportions of Kishimoto. The motivation to do so is that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04(IV)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819